DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,445,187 B2 (“Pat 187”) in view of Huang et al. (US 2012/0106622 A1).
Consider application claim 1, claim 2 of Pat 187 discloses a device for decoding video data, the device comprising one or more processors configured to: determine a largest coding unit size by using a syntax element indicating a size of a largest coding unit for a luminance component; determine whether the largest coding unit is included in an I slice; and apply an inferred partitioning to the largest coding unit in the I slice, in a case that (i) the largest coding unit is included in the I slice and (ii) a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is indicated using a sequence parameter set, the flag is a one-bit flag, and the inferred partitioning indicates to split the largest coding unit into luma samples having a size being smaller than a size of a largest coding unit included in a P slice or a B slice.
However, Pat 187 does not explicitly discloses identify a rectangular region within the picture by using (i) largest coding unit address information of a left-top largest coding unit of the rectangular region, (ii) height information of the rectangular region and (iii) width information of the rectangular region.
Huang teaches identify a rectangular region within the picture by using (i) largest coding unit address information of a left-top largest coding unit of the rectangular region, (ii) height information of the rectangular region and (iii) width information of the rectangular region ([0005], [0023] – [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying a rectangular region within the picture by using largest coding unit top-left address and height and width of the region because such incorporation would provide potential information reduction.  [0026].
Consider application claim 2, Huang discloses the rectangular region within the picture is a sub-picture ([0005] and [0023] – [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying a rectangular region within the picture by using largest coding unit top-left address and height and width of the region because such incorporation would provide potential information reduction.  [0026].
Consider application claim 3, claim 2 of Pat 187 discloses a device for decoding video data, the device comprising one or more processors configured to: determine a largest coding unit size by using a syntax element indicating a size of a largest coding unit for a luminance component; determine whether the largest coding unit is included in an I slice; and apply an inferred partitioning to the largest coding unit in the I slice, in a case that (i) the largest coding unit is included in the I slice and (ii) a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is indicated using a sequence parameter set, the flag is a one-bit flag, and the inferred partitioning indicates to split the largest coding unit into luma samples having a size being smaller than a size of a largest coding unit included in a P slice or a B slice.
However, Pat 187 does not explicitly discloses identify a rectangular region within the picture by using (i) largest coding unit address information of a left-top largest coding unit of the rectangular region, (ii) height information of the rectangular region and (iii) width information of the rectangular region.
Huang teaches identify a rectangular region within the picture by using (i) largest coding unit address information of a left-top largest coding unit of the rectangular region, (ii) height information of the rectangular region and (iii) width information of the rectangular region ([0005], [0023] – [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of identifying a rectangular region within the picture by using largest coding unit top-left address and height and width of the region because such incorporation would provide potential information reduction.  [0026].
Consider application claim 4, application claim 4 discloses the method implemented by the device recited in application claim 1.  Thus, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486